Citation Nr: 0729590	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.L., M.H.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1952 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in October 2004.  In November 2004, the veteran indicated the 
he wanted to attend a hearing to be conducted by a Veteran's 
Law Judge.  In May 2006, the veteran reported that he no 
longer desired to attend a hearing.  

In September 2007, the veteran's motion to advance this case 
on the Board's docket due to advanced age was granted 
pursuant to 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In May 1989, the Board denied service connection for a 
right eye disability resulting from spinal anesthesia 
administered by VA in April 1973; the veteran was notified of 
this decision but he did not appeal. 

2.  Some of the evidence received subsequent to the May 1989 
Board decision bears directly or substantially upon the issue 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disability, is not duplicative 
or cumulative in nature and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A right eye disability was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA in administering spinal 
anesthesia in April 1973, and was not caused by an event that 
was not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The May 1989 Board decision which denied service 
connection for a right eye disability resulting from spinal 
anesthesia administered by VA in April 1973, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

2.  The evidence received subsequent to the May 1989 Board 
decision is new and material and the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003 and 
February 2005 VCAA letters informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2005 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issues decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the March 2003 and February 2005 
VCAA letters, and was provided with notice of the types of 
evidence necessary to establish any disability rating and/or 
the effective date in a September 2006 letter.  The 
appellant's status as a veteran has never been at issue.

The Board notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.

The Court stated that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.

In the current case, the veteran was not provided with the 
information required by Kent.  As found below, however, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disability.  As the claim has been reopened, to the 
extent that the veteran may not have been provided with 
complete notification of the criteria for reopening claims 
subject to prior final denials as set out in Kent, the Board 
finds the veteran has not been deprived of an opportunity to 
participate in this stage of the adjudication process.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained to the 
extent possible.  The veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Whether new and material evidence has been received to reopen 
the claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for an eye disorder.  

In June 1974, the RO denied service connection for a right 
eye condition.  The veteran was informed of this decision the 
same month.  He veteran did not appeal the denial of service 
connection for a right eye condition and the decision was 
final.  In May 1986, the veteran attempted to reopen the 
claim, which the RO denied the same month.  The veteran 
appealed this decision to the Board.  In May 1989, the Board 
denied the claim.  The veteran did not appeal this decision.  
The Board's February 2000 decision is final.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

In November 2001, the veteran again submitted a claim of 
entitlement to compensation under the provision of 
38 U.S.C.A. § 1151 for a right eye condition.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The pertinent evidence of record at the time of the May 1989 
Board decision consisted of private clinical records, VA 
clinical and hospitalization records, reports of VA 
examinations and a letter from a private physician.  The 
Board denied the claim, finding that the veteran developed 
paralysis of the sixth cranial nerve with diplopia following 
administration of anesthesia in April 1973 during the course 
of a knee operation.  The Board further found, however, that 
development of the paralysis was a recognized risk involved 
with the administration of anesthesia.  The Board determined 
that, there was no evidence of residuals of paralysis of the 
sixth cranial nerve demonstrated from May 1974 onward.  The 
Board found that the veteran did temporarily incur additional 
disability as a result of treatment by VA but this condition 
was acute, resolving without residual impairment.  

The evidence added to the record subsequent to the Board's 
May 1989 decision, includes VA clinical records, reports of 
VA examinations and letters from private health care 
providers.  The most significant piece of evidence which was 
received subsequent to the May 1989 Board decision is a 
letter from a private optometrist dated in December 2002.  
The author wrote that he had been asked to review the 
veteran's file to render an opinion concerning the veteran's 
ongoing difficulties with his vision.  The opinion was based 
on a review of medical evidence and consultations with other 
optometrists as well as with anesthetists.  A physical 
examination of the veteran was not conducted.  The author 
summarized the medical evidence pertaining to the April 1973 
surgery performed by VA and found that the veteran had 
permanent abducens paralysis.  He noted four possible 
etiologies for the disability: congenital, acquired at birth 
due to forceps delivery, acquired as an adolescent or adult 
as a result of physical or toxic trauma or due to the 
administration of spinal anesthesia.  The optometrist opined 
that the cause of the veteran's abducens paralysis was the 
spinal anesthesia procedure in April 1973.  He noted that 
literature showed most cases of the disability resolved 
within one years time but there were exceptions.  

The Board finds that the letter from the private optometrist 
dated in December 2002 is new and material evidence.  The 
letter indicates that the veteran had a present disability 
which was due to VA treatment rendered in April 1973.  As 
noted above, the Board denied the claim in the past on the 
basis that there was no evidence of current residuals of 
paralysis of the sixth cranial nerve at the time of the May 
1989 decision.  The Board finds this evidence bears directly 
or substantially upon the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disability, is not duplicative or cumulative in 
nature and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

The reopened claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability 
is adjudicated on a de novo basis below.  


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disorder.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

There is competent evidence of record of the current 
existence of right eye disabilities but there is no competent 
evidence of record which demonstrates that a currently 
existing right eye disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA as a result of the April 1973 
surgical procedure, nor is there competent evidence of record 
demonstrating that a right eye disability was caused by an 
event that was not reasonably foreseeable. 

VA clinical records dated in the 1990's and 2000 include 
various diagnoses of eye disabilities including photophobia 
in July and August of 1994, photophobia and diplopia in April 
2002, right eye refractive error and cataracts in June 2002 
and age related macular degeneration and mild cataracts in 
September 2002.  In April 2003, a physician diagnosed 
cataracts and age related macular degeneration and 
intermittent diplopia.  He wrote that on further checking, he 
found the veteran had exophoria which had been a long 
standing problem for the veteran.  The most recent diagnosis 
of record, dated in November 2004, is cataracts and 
hyperopia.  While these records document optic disorders and 
subjective complaints, none of the records indicates in any 
way that a right eye disorder was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA as a result of the April 1973 
surgical procedure, nor does this evidence demonstrate that a 
currently existing right eye disability was caused by an 
event that was not reasonably foreseeable.

The December 2002 letter from the private optometrist 
indicated that the veteran had abducens paralysis as a result 
of spinal anesthesia administered by VA in April 1973; 
however, the author does not indicate that this was due to 
fault on the part of VA or due to an event which was not 
reasonably foreseeable.  This evidence, to a certain extent, 
weighs against the veteran's claim as it references 
literature which addresses induced abducens paralysis as 
being known to be causally linked to the administration of 
spinal anesthesia.  The presence of literature addressing an 
etiological link between the procedure and the reported 
residuals would indicate that this was a foreseeable event.  
The probative weight of this evidence is further undermined 
by the optometrist's subsequent letter he wrote in January 
2004.  At this time, the author indicated that he had 
performed a physical examination of the veteran and found 
that he had early cataracts, minor age-related macular 
degeneration and photophobia.  Abducens paralysis was not 
diagnosed.  The disorders which were diagnosed after physical 
examination in January 2004 were not linked in any way to the 
April 1973 surgical procedure.  

There is competent evidence of record which demonstrates that 
paralysis of the sixth cranial nerve was a known potential 
complication of administration of spinal anesthesia.  A VA 
examination conducted in May 1974 resulted in an impression 
of presbyopia.  The examiner wrote that he was unable to 
demonstrate any diplopia.  The examiner noted that the 
veteran did have a sixth cranial nerve palsy in 1973 with 
diplopia but appeared to have recovered.  He found it 
possible that the veteran might have some residual weakness 
which caused trouble when the veteran was tired such as 
diplopia.  The examiner also specifically found no evidence 
of negligence on the part of VA in administering the spinal 
anesthesia.  The physician also opined that the diagnosed eye 
disability was a known complication of the administration of 
spinal anesthesia.  

In June 1974, a VA examination was conducted which resulted 
in a diagnosis of bilateral paralysis of the sixth cranial 
nerve with diplopia by history, status post spinal anesthesia 
with complete recovery.  The examiner noted that paralysis of 
the sixth cranial nerve resulting in double vision was an 
infrequent by well recognized complication of spinal 
anesthesia.  

The Board notes that in February 1987, a private physician 
wrote that he had reviewed the veteran's records.  He 
indicated that abducens palsy usually occurs after multiple 
attempts to perform a spinal using a large bore needle.  The 
physician opined that, if the veteran had eye problems dating 
from the administration of spinal anesthesia, he assumes the 
veteran had residual injury of the abducens nerve.  While 
this evidence may be said to indicate that an improperly 
performed spinal procedure results in abducens paralysis, the 
evidence does not indicate that the actual procedure 
preformed by VA in 1973 was negligent in any way and the 
surgical and clinical evidence of record also does not 
support a finding that VA negligently administered the spinal 
anesthesia.  The author of this note did not point out any 
specific instance of fault on the part of VA which occurred 
during the April 1973 surgical procedure.  

The veteran submitted a copy of a treatise titled "Abducens 
Nerve (VI) Paralysis Following Spinal Anesthesia" which 
weighs against the veteran's claim - the treatise 
demonstrates that abducens nerve paralysis was a known 
complication of the administration of spinal anesthesia.  

The only other evidence which indicates in any way that VA 
was at fault in administering the anesthesia in April 1973 or 
that the resulting eye disability was not reasonably 
foreseeable is the veteran's own allegations and testimony.  
As a lay person, however, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a right eye disability is not accorded any probative weight.  

Associated with the claims file is a clinical record dated in 
April 1973 which demonstrates that the nature and purpose of 
the operation and the anesthesia, the risks involved and the 
possibility of complications had been explained to the 
veteran and that the veteran had consented to the procedure.  
The veteran's consent was witnessed on the document.  There 
is no indication that the veteran's consent was improperly 
given or obtained.  There is no evidence indicating that the 
veteran was impaired when consenting to the April 1973 
surgical procedure and administration of anesthesia.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right eye 
disability has been reopened.  The appeal is granted to that 
extent only.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disability is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


